


PCS Edventures!.com, Inc.













Request for:







Extension of Promissory Note Dated June 20, 2011




TODD R & PATRICIA S. HACKETT
















Contents:

Amendment and Extension of Promissory Note



















Please complete the attached Amendment and Extension of Promissory Note and
deliver them to:




PCS Edventures!.com, Inc.

345 Bobwhite Court, Suite 200

Boise, Idaho  83706

Attn:  Valerie L. Grindle

Email: vgrindle@pcsedu.com

FAX: (208) 343-1321


































10% Secured Promissory Note                      Original Due Date:
            August 20, 2011

Dated: June 20, 2011                                    Extended Due Date:
    September 10, 2011





--------------------------------------------------------------------------------

Amendment and Extension of Promissory Note







PCS Edventures!.com, Inc., an Idaho corporation (“Company”), issued a promissory
note dated June 20, 2011 in the amount of $100,000.00 (“Note”) payable to the
Lender designated therein on August 20, 2011 (“Original Due Date”).  A copy of
the Note is attached hereto and incorporated herein.  




As further consideration for the Lender to loan the principal amount of this
Note, Borrower issued to Lender Warrants to Purchase Common Stock for $0.15 per
share exercisable at any time within 36 months after the date of issuance of the
Warrants. This Note is secured by the specific Accounts Receivable of the
Borrower that shall be created when the Inventory purchased by this loan is
delivered and invoiced to its customers.




Noteholders are the Lenders designated in the Note or a successor or assign of
the designated Lenders.




In consideration of the mutual promises set forth herein, Company and Noteholder
agree as follows (“Agreement’):




1.

Extension of Due Date.  The Note is hereby amended by extending the payment due
date stated in the second paragraph of the Note from August 20, 2011 to
September 10, 2011.  Noteholders hereby waive any default under the Note that
may have occurred prior to Noteholders’ execution and delivery of the Extension
Documents.

2.

Effectiveness of Note Terms.  Except for the extension of the due date of the
Note as provided in paragraph 2 of this Agreement, the Note Agreement shall
remain in full force and effect in accordance with its respective terms.

In witness whereof, the Company and Noteholders have caused this Agreement to be
duly executed as of September 2, 2011.







Company:   PCS Edventures!.com, Inc.







By: /s/Valerie L. Grindle

      Valerie L. Grindle

      CEO and Director







Noteholders:







By:        /s/Todd R. Hackett

              TODD R & PATRICIA S. HACKETT




By:      /s/Patricia S. Hackett

               Signature(s)









